Opinion of
Mr. Chief Justice Snyder,
in which Mr. Justice Ortiz and Mr. Justice Belaval concur.
I am in complete agreement with the opinion of Mr. Justice Ortiz. For the reasons stated in his opinion, I am convinced that § 116 of the Civil Code was impliedly amended by Act No. 229 of 1942, as amended by Act No. 243 of 1945. It is true that in Chabrán v. Méndez, 74 P.R.R. 719, we held that § 116 barred a filiation suit by a child under facts substantially similar to those involved herein. But we erred in that portion of the Chabrán case precisely because there we did not consider the impact of Acts No. 229 and No. 243 on § 116.
In reply to the contention that we are engaging in judicial legislation in this case, I quote what we said in Pérez v. District Court, 69 P.R.R. 4, 17, footnote 5: “ ‘Judicial legislation’ is a slippery phrase. It is frequently a semantic device used by those who do not like the result reached by a court engaged in the task of ascertaining the meaning of a statute. Those who find the result more pleasing call it ‘judicial interpretation’.” We added in Compañía Popular v. Unión de Empleados, 69 P.R.R. 167, 177, footnote 2“The *446label would therefore seem to depend on which result you prefer. We see no point in accepting either label. We cpn-fine ourselves to the difficult task of endeavouring to determine what the Legislature meant.”
Stability in the law is eminently desirable. Indeed, when this Court concludes that it must reverse a prior case, it should reverse it only prospectively if contract or property rights are involved. See my dissenting opinion in Arvelo v. Rodríguez, 69 P.R.R. 149, at p. 157. But no one has a vested right in an error made by us in a previous filiation suit. Cf. Pérez v. District Court, supra, 16. In this field —perhaps above all others — we must be alert not only to correct our errors but also to apply the corrected rules to pending cases.
The rights of children born prior to July 25, 1952 are controlled exclusively by our statutes. Here again, as in the case of erroneous judicial decisions, no putative father has a vested right in unjust or ambiguous statutes, even though such statutes were in force at the date of conception or birth of the child. The instant case, Figueroa v. Díaz, 75 P.R.R. 152, Armáiz v. Santamaría, 75 P.R.R. 544, and other recent cases demonstrate the necessity for a comprehensive revision by the Legislative Assembly of the statutes relating to filiation which apply to children born prior to July 25, 1952. Cf. XXIII Revista Jtirídica de la Universidad de Puerto Rico 258. I respectfully suggest that the Legislative Assembly give this sensitive subject its attention when it next convenes.